 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                               No. 2:17-cv-00063-MCE-CKD
12                       Plaintiff,
13              v.                                       ORDER
14    MICHAEL MARTEL, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se and in forma pauperis in this federal civil

18   rights lawsuit filed pursuant to 42 U.S.C. § 1983. On August 28, 2019 the undersigned issued

19   Findings and Recommendations that this action be dismissed without prejudice based on

20   plaintiff’s failure to comply with a court order requiring his appearance at a settlement

21   conference. ECF No. 77. Plaintiff filed two separate responses to the Findings and

22   Recommendations which the court construes as objections thereto. ECF Nos. 78, 80. So

23   construed, the court will vacate the Findings and Recommendations and permit this case to

24   proceed.

25          Also pending before the court is plaintiff’s motion to conduct a settlement conference via

26   correspondence. ECF No. 81. In light of plaintiff’s custody status at the L.A. Men’s Central Jail

27   which has failed to comply with writs issued by this court for plaintiff’s participation in a

28   settlement conference, the court will grant plaintiff’s motion and allow the parties an additional
                                                        1
 1   period of time to engage in settlement discussions. Should the parties not settle this matter by

 2   January 6, 2020 the court will issue a discovery and scheduling order governing further

 3   proceedings in this case.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.   The Findings and Recommendations issued on August 28, 2019 (ECF No. 77) are

 6               hereby vacated.

 7          2. Plaintiff’s motion to conduct a settlement conference via correspondence (ECF No.

 8               81) is granted. The parties may engage in settlement negotiations for a period of 60

 9               additional days from the date of this order.

10          3. The court will issue a discovery and scheduling order governing further proceedings in

11               this matter should this case not settle by January 6, 2020.

12   Dated: October 24, 2019
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20   12/bell0063.vacateF&R.docx

21

22

23

24

25

26
27

28
                                                        2
